DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1-4, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al (US 2017/0339634 A1) in view of Brown et al (US 2012/0084834 A1).
 	Regarding claims 1, 11 and 17, Fine teaches a method (see Title, “method”, and see Fig.1 and Fifg.2), comprising: 
 	encoding a multi-bit roaming policy for an identity provider within a plurality of multi-bit Third Generational Partnership Project (3GPP) broadcast identifiers (see [0182], “the first server 110 encrypts the roaming rule(s) in association with the MCC2, as the current location data”, and [0193], “The UE 14 sends to the SE 12 a message 212 including the received roaming rule(s) associated with the MCC 2 that are possibly encrypted”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, also see [0026], [0076] and [0141], for “Digital” which is binary/bits/bytes, and see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network 
selection procedure”),
 	configuring the plurality of multi-bit 3GPP broadcast identifiers for a mobile device associated with the identity provider (see [0113], “SE 12 is configured to request from the first server 110 to (down)load a corresponding roaming rule(S) that is(are) associated with the UE 14”, [0133], “The SE 12 may be thus dynamically configured to force the use of an identified roaming rule(S) that is(are) associated with the current UE 14 location. When the SE 12 detects a change of a serving network, the SE 12 is able to force the UE 14, after a possible loading of a corresponding roaming rule(S) from the first server 110, to use a corresponding identified roaming rule”, [0179], “Then, the SE 12 sends to the UE 14 a message 26 including a request for getting the corresponding roaming rule(S)”, [0180], “The UE 14 sends, through the first network 100, to the first server 110 a message 28, like e.g. a Short Message Service (or SMS) type message or an email, including a request for getting the corresponding roaming rule(S)”, and see [0193], “The UE 14 sends to the SE 12 a message 212 
including the received roaming rule(s) associated with the MCC 2 that are possibly 
encrypted”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, also see [0026], [0076] and [0141], for “Digital” which is binary/bits/bytes, and see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”).  
 	Fine does not specifically disclose wherein the multi-bit roaming policy includes bit-wise roaming policy information for the identity provider.
 	Brown teaches wherein the multi-bit roaming policy includes bit-wise roaming policy information for the identity provider (see [0071], “For example, a limited roaming 
plan can be offered in which fees are tiered by usage in minutes, data usage (number 
of bytes transmitted or received between the mobile device server 504 and the resources of the media resource center 520), number of instances the mobile device server 504 has roamed and made use of resources of unsubscribed media resource centers 530, or by the service grade of the subscriber of the mobile device server 504”.  In this case, Brown’s “roaming plan” reads on Applicant’s “roaming policy”: see the synonym of “policy” which is “plan”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Brown into the system of Fine so that the web server application can be operable to detect a media resource center while roaming in a communication zone of the media resource center and to transmit a pairing key to the media resource center responsive to acquiring communication access to the communication zone (see Brown, Abstract).
	Regarding claims 2, 12 and 18, Fine further teaches detecting, by the mobile device, at least one multi-bit 3GPP broadcast identifier of the plurality of multi-bit 3GPP broadcast identifiers being broadcast by a visited radio access network triggers the mobile device to perform an authentication with the identity provider (see [0133], [0167] and [0175], “detects”, and see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”).  
 	Regarding claim 3, Fine further teaches the configuring is performed before the detecting (see [0133], [0167] and [0175], “detects”, and see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”).  
 	Regarding claim 4, Fine further teaches the visited radio access network is a Third Generation Partnership Project (3GPP) radio access network provided by an access network provider that is not the identity provider (see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”).  

3. 	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al (US 2017/0339634 A1) in view of Brown et al (US 2012/0084834 A1) and further in view of Kim et al (US 2017/0201938 A1).
 	Regarding claims 5 and 13, the combination of Fine and Brown teaches the multi-bit roaming policy is represented (see Fine, [0182] and [0193], “roaming rule(s)”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, also see [0026], [0076] and [0141], for “Digital” which is binary/bits/bytes, and see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection 
procedure”).  
The combination of Fine and Brown does not specifically disclose the multi-bit roaming policy is represented using a Roaming Consortium Organizational Identifier (RCOI).  
 Kim teaches the multi-bit roaming policy is represented using a Roaming Consortium Organizational Identifier (RCOI) (see [0066], “a roaming consortium 
organizational identifier (OI)”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim into the system of Fine and Brown in order to provide a method for selecting an access point (AP) (see Kim, Abstract).

4. 	Claims 6-10, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al (US 2017/0339634 A1) in view of Brown et al (US 2012/0084834 A1) and further in view of Joseph et al (US 2019/0191470 A1).
 	Regarding claims 6 and 14, the combination of Fine and Brown teaches the plurality of multi-bit 3GPP (see Fine, 0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”).
 	The combination of Fine and Brown does not specifically disclose the plurality of multi-bit 3GPP broadcast identifiers are a plurality of closed subscriber group (CSG) identifiers.  
 	Joseph teaches the plurality of multi-bit 3GPP broadcast identifiers are a plurality of closed subscriber group (CSG) identifiers (see [0006], [0010], [0014], [0018], “a closed subscriber group identifier (CSG-ID)”, and see [0042], [0048], [0074] and [0097], “3GPP”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Joseph into the system of Fine and Brown in order to provide techniques and apparatuses for managing communications in a private wireless network (see Joseph, [0002]).
	Regarding claim 7 and 15, the combination of Fine, Brown and Joseph further teaches configuring the multi-bit roaming policy for the mobile device further comprises: determining a plurality of bit-wise combinatorial permutations of the multi-bit roaming policy; and configuring each of the plurality of bit-wise combinatorial permutations for the mobile device, wherein each bit-wise combinatorial permutation of the multi-bit roaming policy is associated with a different CSG identifier (see Fine, [0182], “the first server 110 encrypts the roaming rule(s) in association with the MCC2, as the current location data”, and [0193], “The UE 14 sends to the SE 12 a message 212 including the received roaming rule(s) associated with the MCC 2 that are possibly encrypted”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, and/or see Brown, [0071], “For example, a limited roaming plan can be offered in which fees are tiered by usage in minutes, data usage (number of bytes transmitted or received between the mobile device server 504 and the resources of the media resource center 520), number of instances the mobile device server 504 has roamed and made use of resources of unsubscribed media resource centers 530, or by the service grade of the subscriber of the mobile device server 504”, and/or see Joseph, [0006], [0010], [0014], [0018], “a closed subscriber group identifier (CSG-ID)”).  
 	Regarding claim 8, the combination of Fine, Brown and Joseph further teaches the plurality of multi-bit 3GPP broadcast identifiers are a plurality of network identifiers (NIDs) (see Fine, [0182], “the first server 110 encrypts the roaming rule(s) in association with the MCC2, as the current location data”, and [0193], “The UE 14 sends to the SE 12 a message 212 including the received roaming rule(s) associated with the MCC 2 that are possibly encrypted”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”, and/or see Joseph, Abstract, 
[0005] to [0020] and [0039] to [0042], “network identification”).  
 	Regarding claims 9 and 19, the combination of Fine, Brown and Joseph further teaches configuring the multi-bit roaming policy for the mobile device further comprises: determining a plurality of bit-wise permutations of the multi-bit roaming policy; and configuring each of the plurality of bit-wise permutations for the mobile device, wherein each bit-wise permutation of the multi-bit roaming policy is associated with a different NID (see Fine, [0182], “the first server 110 encrypts the roaming rule(s) in association with the MCC2, as the current location data”, and [0193], “The UE 14 sends to the SE 12 a message 212 including the received roaming rule(s) associated with the MCC 2 that are possibly encrypted”.  In this case, Fine’s “rule(S)” reads on Applicant’s “a plurality of multi-bit”, see [0208], “The proposed invention method for accessing a predefined IMS 130 is compatible with the existing network infrastructure and standardized technologies, like notably the 3GPP UICC file system, the 3GPP OTA messaging and the 3GPP network selection procedure”, and/or see Brown, [0071], “For example, a limited roaming plan can be offered in which fees are tiered by usage in minutes, data usage (number of bytes transmitted or received between the mobile device server 504 and the resources of the media resource center 520), number of instances the mobile device server 504 has roamed and made use of resources of unsubscribed media resource centers 530, or by the service grade of the subscriber of the mobile device server 504”, and/or see Joseph, Abstract, [0005] to [0020] and [0039] to [0042], “network identification”).  
 	Regarding claims 10, 16 and 20, the combination of Fine, Brown and Joseph further teaches configuring a first public land mobile network (PLMN) identifier indicating a settled- access for a visited radio access network; configuring a second PLMN identifier indicating a settlement-free-access for the visited radio access network, wherein the visited radio access network is to broadcast one of the first PLMN identifier and the second PLMN identifier; and configuring at least one of the first PLMN identifier and the second PLMN identifier for the mobile device (see Fine, [0112], “PLMN”, and/or see Joseph, Abstract, [0005], [0007], [0009], [0010], [0011], [0013], [0015], [0017] and [0019], [0030], [0039] to [0044], “PLMN”).  

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642